 
Exhibit 10.1

 
CSX 2008–2010 Long Term Incentive Plan
 
 
Effective Date and Term


The CSX 2008–2010 Long Term Incentive Plan (the “2008–2010 LTIP” or the “Plan”),
effective May 6, 2008 (the “Effective Date”), is the vehicle pursuant to which
CSX Corporation (“CSX”) awards Performance Grants, as described in Section 8 of
the CSX Omnibus Incentive Plan. The 2008–2010 LTIP Cycle (the “2008–2010 Cycle”
or “Cycle”) commences on the Effective Date and ends December 31, 2010.


Purpose and Objective


The purpose of the 2008–2010 LTIP is to reward eligible employees for their
contribution to the attainment of a lower Operating Ratio which is intended to
result in CSX share price appreciation. Performance Grants are issued based on
an employee’s job position, accountability, and the potential to impact CSX’s
financial results.


The Plan seeks to motivate and reward employees through the issuance of
Performance Grants by which payouts (sometimes referred to as the “Performance
Awards”) are made based on CSX’s 2010 Operating Ratio (“Operating
Ratio”).   Performance Awards will be in the form of CSX common stock.


Eligibility and Participation


Active employees of CSX or a participating affiliate (the Company or
collectively, the “Companies”) in salary Band 06 and above as of the Effective
Date shall participate in the 2008–2010 LTIP (“Participants”) and shall receive
Performance Grants in accordance with the dollar value schedule approved by the
Compensation Committee of CSX’s Board of Directors (the “Compensation
Committee”). The CSX Compensation and Benefits Department calculates the
Performance Grants granted to each salary band level (“Bands”). The Performance
Grant schedule will be maintained in the office of the Plan Administrator.


Employees hired or promoted into Band 06 and above after the Effective Date and
before the end of the 2008–2010 Cycle will receive a pro rata allocation of
Performance Grants based on their participation (and status as full time or
part-time).  Participants who are moved to a higher or lower Band during the
Cycle will receive a pro rata reallocation of Performance Grants pertaining to
each applicable Band based upon the number of months of participation in each
Band relative to the number of months in the Cycle.  The same pro rata method
will be used for employees who transfer between union and non-union employment.
For purposes of the pro rata calculation, participation begins on the first day
of the month following the date the Participant was hired, promoted, demoted, or
transferred.  Notwithstanding the preceding sentence, any Participant who is
hired at or promoted to a salary level making such Participant a “covered
employee” under Internal Revenue Code Section 162(m) must have had a period of
service of at least 3 months to qualify for a Performance Grant at that level.
In such cases, the pro rata calculation shall be made as of the date of hire or
promotion.


Plan Design



General


               Under the 2008–2010 LTIP, the Compensation Committee approves the
value of incentive compensation granted to each Band.  The number of Performance
Grants
 
 
 

 
 

--------------------------------------------------------------------------------


 

 
                granted to each Band is calculated by the Compensation and
Benefits Department using the New York Stock Exchange closing price of CSX stock
on May 6, 2008.
 
Operating Ratio


Operating Ratio is the single performance measure.  CSX Executive Team
(“E-Team’) Participants, however, are subject, as discussed further below, to
certain additional measures which may result in the reduction of Performance
Awards despite achievement of a preestablished Operating Ratio goal.  Operating
Ratio is defined as consolidated CSX Corporation operating expenses divided by
operating revenue. Operating Ratio is calculated excluding nonrecurring items
disclosed in the financial statements.  Using this measure to determine payout
levels reinforces the correlation between an improving Operating Ratio and an
increasing stock price.  Efforts to improve the Operating Ratio aligns CSX’s
business objectives in a way that allows individuals to equate personal actions
to desired performance outcomes.  Each Plan Participant should be motivated to
grow revenue, reduce expense, improve service, increase productivity, improve
safety, and increase asset utilization and rationalization.


As the price of oil has a significant impact on the Operating Ratio but not
necessarily Operating Income because of CSX’s ability to pass a portion of the
cost of oil on to customers, the Operating Ratio targets vary based on the
average cost of oil per barrel outside the “collar” for 2010.  The chart in
Exhibit A reflects the Operating Ratio targets and related Performance Awards at
various WTI/Barrel prices of oil and provides a payout example.
 
Performance Awards


As shown in the Performance Measure Table in Exhibit A, Performance Awards are
paid out as a percentage of a Participant’s Performance Grant units based upon
the applicable CSX 2010 Operating Ratio discussed above.  All Performance Awards
will be paid in CSX stock.


Terms of Performance Award


Performance Awards will be paid only to Participants who are actively employed
by the Companies on the date of payout for the 2008–2010 LTIP. Except as
provided below, all other Participants whose employment terminates prior to the
payout date shall forfeit any and all Performance Grants and thus receive no
Performance Award. All Performance Awards will be payable no later than the
March 15 following the end of the Cycle.


A Participant whose employment terminates due to death, disability, or
retirement, shall be eligible to receive a pro rata Award under the LTIP if the
Participant would have received a Performance Award had there been no death,
disability, or retirement. Retirement shall mean (i) the attainment of age 55
and 10 years of Company service, or (ii) the attainment of age 65. Disability
shall mean long-term disability as defined in the CSX Corporation Salary
Continuance and Long-Term Disability Plan.  In the case of death, such
Performance Awards shall be made to the Participant’s estate, or as otherwise
directed by law.   If a Participant is due to receive a pro rata Performance
Award under this paragraph but prior to payment engages in any prohibited
conduct involving moral turpitude discussed further below, or violates the
conditions stated in (i) through (v) of the Claw Back Provision contained
herein, all Performance Grants shall be forfeited.
 
Participants whose hours are reduced so that they are no longer full time active
employees during the 2008–2010 Cycle, as a result of a phased retirement or
similar
 
 
2

 
 

--------------------------------------------------------------------------------


 

 
program at the request of or with the consent of CSX, shall be entitled to a pro
rata Performance Award to the date of such change and a pro rata reduced
Performance Award for the remaining portion of such 2008–2010 Cycle they work
based on their reduced hours.
 
A Participant who commits an act involving moral turpitude that adversely
affects the reputation or business of the Companies shall forfeit any
Performance Grant.  Examples of acts of moral turpitude include dishonesty or
fraud involving the Companies, their employees, vendors or customers and
violations of CSX’s Code of Ethics.
 
Taxation of Performance Awards
 
Performance Awards will be paid in shares of CSX common stock.  The value
received by the Participant is taxable income, so CSX is required to withhold
income taxes at the prescribed rates for both supplemental income and employment
taxes at the time the Performance Awards are paid.  Thus, CSX will withhold the
minimum number of shares (in whole shares) equal in value to such required
amount.  No additional voluntary withholding amount is permitted.  The following
is an example of the withholding calculation:
 
Example:
 
●        Assume the Performance Award earned is 300 shares.
●        Assume the stock price at payout is $60.00.
●        Assume the aggregate income tax withholding rate and payroll tax is
32%.

  Gross Performance Award
300 shares
$18,000 
    Stock Withholding
96 shares
$5,760
    Net Performance Award
204 shares
 $12,240
 

Participants in the CSX Executive Deferred Compensation Plan may defer receipt
of Performance Awards.
 
No Performance Award is considered earned under the Plan until the Compensation
Committee approves the payout.
 
Plan Administration
 
The Senior Vice President - Human Resources and Labor Relations of CSX shall be
the Plan Administrator and shall interpret and construe the provisions of the
Plan subject to the terms of the CSX Omnibus Incentive Plan and the Compensation
Committee’s authority and responsibility under the CSX Omnibus Incentive Plan
and Internal Revenue Code Section 162(m).
 
Plan Amendments and Termination
 
Consistent with Internal Revenue Code Section 162(m), the Compensation Committee
reserves the right to terminate, adjust, amend, or suspend the Plan at any time
and at its sole discretion.
 
 
3

 

 

--------------------------------------------------------------------------------


 

 
Claw Back Provision


The Claw Back Provision discussed herein applies only to Participants in Band 10
and above (including retirees from Band 10 and above).


If such Participant receives a Performance Award, the following terms and
conditions shall apply for the subsequent two-year period from the payout
(whether or not such Participant continues to be employed by the Company).


Such Participants, shall

 
(i)
not, without written Company consent, work for a Class I railroad in a capacity
similar to the function performed over the 5 years prior to termination; or for
a customer or supplier for whom the Participant has had direct work
responsibility in the prior 12 months in a capacity similar to the functions
performed over the 5 years prior to termination;
   
(ii)
not, without written Company consent, solicit employees to work for a competitor
in a capacity similar to such solicited employee’s capacity;
   
(iii)
not, without written Company consent, solicit the Companies’ customers on behalf
of a competitor;
   
(iv)
not, without written Company consent, act in a manner adversarial or in any way
contrary to the best interests of the Company; (for example, testifying as an
expert witness or becoming associated with a union or law firm that takes
positions adverse to the Companies);
   
(v)
provide the Company with information or documentation showing compliance with
conditions (i), (ii), (iii), and (iv) stated above, if requested by the Plan
Administrator.
 

If a Participant breaches any of the conditions set forth above in this Claw
Back Provision, the Participant shall repay to the Company an amount equal to
value of the Performance Award.  The value of the Performance Award is measured
by the amount reported on Form W-2 for tax purposes.  Any amount due hereunder
shall be paid by the Participant within thirty (30) days of notice by the
Company to the Participant that the Participant has breached a condition stated
above.


In the event of Company accounting irregularities discovered within 2 years
after receipt of Performance Awards, which requires the Company to materially
restate its financial statements, the Participant shall repay all amounts in
excess of the proper Award as determined under the restated financial
statements.


By accepting a Performance Award, the Participant authorizes the Company to
withhold, to the extent permitted by law, the amount it may otherwise owe to the
Participant in any other capacity whatsoever. In cases where all or part of the
Performance Award is deferred under the CSX Executive Deferred Compensation
Plan, breach of these conditions shall result in an immediate forfeiture of the
portion deferred—including any earnings thereon from the date of deferral.


The Claw Back provision shall not survive any change in control event as defined
in the CSX Omnibus Incentive Plan ocurring during the Cycle.


Consideration for Noncompete Agreement


In consideration for eligibility under this 2008–2010 LTIP, Employees in Band 10
and above,  must enter into a noncompete agreement, if not already in effect, as
prescribed and agreed to by CSX.  Eligibility in the 2008–2010 LTIP for
Employees in Band 10 and above is conditioned upon the existence of such
noncompete agreement.
 
 
 
4

 
 

--------------------------------------------------------------------------------


 
 
Miscellaneous
 
The adoption of the 2008–2010 LTIP does not imply any commitment to continue the
Plan or any other long term incentive compensation plan for any succeeding year
or period. Neither the Plan, nor any Performance Grant or Performance Award made
under the Plan shall create any employment contract or relationship between the
Companies and any Participant.
 
E-Team Initiatives
 
The Compensation Committee, in its sole discretion, may also reduce any payout
otherwise earned by E-Team Participants by up to 30% based upon accomplishment
of certain company initiatives set forth in Exhibit B.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5

 
 

--------------------------------------------------------------------------------


 
 
 
Exhibit A
 
 
Exhibit A contains specific quantitative or qualitative performance-related
factors considered by the Compensation Committee of the Board of Directors, or
other factors or criteria involving confidential trade secrets or confidential
commercial or financial information, the disclosure of which would result in
competitive harm for CSX.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

 
 
 

--------------------------------------------------------------------------------


 
 
 
Exhibit B




Exhibit B contains specific quantitative or qualitative performance-related
factors considered by the Compensation Committee of the Board of Directors, or
other factors or criteria involving confidential trade secrets or confidential
commercial or financial information, the disclosure of which would result in
competitive harm for CSX.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7

 